DETAILED ACTION
Claims 1-26 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022, has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure submitted on September 17, 2021, is objected to because of the following informalities:
On page 29, the sentence spanning lines 2-4, particularly the phrase “updated is misprediction recovery”, is grammatically incorrect and must be reworded.
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:
In line 9, applicant claims storing an instruction in the branch entry.  Is this correct?  Is the instruction per se actually stored?  Or, is applicant storing an identifier/address of an instruction (e.g. 502(1) in FIG.5).  The examiner does not see storage of an instruction itself in FIG.5, for instance.  Please amend for accuracy or explain why the current language is correct.
Claim 14 is objected to because of the following informalities:
It appears lines 7-9 are redundant and can be deleted, as this language appears in claim 13, 4th to last paragraph.
Claim 15 is objected to because of the following informalities:
In lines 8-9, applicant claims that “the index link indicator identifies….”.  Is this still correct given the amendment to line 8?  Or, should it read --the index link identifies”?  Please confirm/correct.
Claim 22 is objected to because of the following informalities:
In line 3, insert --first-- before “CD”.
Claim 25 is objected to because of the following informalities:
In line 3, insert --a-- after “at” to correct grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 13, lines 2-7, applicant claims that each branch entry in the BRB comprises a prediction address pointer configured to store a prediction index to the same first speculative prediction history indicator.  The examiner has been unable to find support for each entry storing the same index, and questions whether this is correct.  Does each entry not store its own respective prediction history indicator?  Please point to support for the current language, or for any new language.
In claim 13, lines 2-7, applicant claims that each branch entry in the BRB comprises a prediction entry configured to store a prediction indicator for the same first conditional control instruction.  The examiner has been unable to find support for each entry storing the same indicator, and questions whether this is correct.  Does each entry not store its own respective indicator as set forth in the 3rd to last, and last, paragraph of claim 13?.  Please point to support for the current language, or for any new language.
Claims 14-15 are rejected due to their dependence on a claim lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 19, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 17, 2nd to last paragraph, “the updated prediction address pointer”.  There are potentially multiple updated prediction address pointers in lines 6-7 (one for each first CI conditional control instruction).  The examiner recommends inserting --for each of the one or more first CI conditional control instructions-- after “pointer” in the 2nd to last paragraph (similar to the language in the last paragraph). 
In claim 19, at the end, “the updated one or more first CI prediction entries”.  Are these the updated entries of claim 18, claim 16, or claim 1?
In claim 25, 2nd to last paragraph, “the updated prediction address pointer” for similar reasons as claim 17.
While the examiner believes he has located all issues, applicant’s assistance is requested in locating any issues the examiner may have overlooked due to the length and complexity of the claims.

Allowable Subject Matter
Claims 1-26 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter (repeated from the previous office action):
Hoyt, U.S. Patent No. 5,584,001, has taught using speculative branch history when it exists to aid in branch prediction.
Shiell, U.S. Patent No. 5,864,697, has taught combining actual and speculative branch history to make a prediction.  When a misprediction occurs, the unresolved speculative history is deleted from the history register via shifting by a count of unresolved branches.  See FIG.5 and the descriptions thereof.
Zuraski, U.S. Patent No. 6,502,188, has taught misprediction repair of the history register (see FIGs.4-7 and the descriptions thereof).
Heil, U.S. Patent Application Publication No. 2015/0046691, has taught global branch prediction using branch and fetch group history.
Skadron has taught speculatively updating global history and performing a fixup on the history in response to misprediction (see pages 106-136).
Al-Zawawi has taught Transparent Control Independence (TCI).
Premillieu has taught SYRANT to allocate resources for both taken and not-taken paths.
Regarding claims 1 and 21, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, the storing of the one or more first CI prediction entries of the first speculative history indicator and the restoring of the stored one or more first CI prediction entries in the first speculative prediction history indicator, where both the storing and restoring occur in response to the speculative prediction not matching the resolved condition of the first conditional control instruction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183